DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-16, 18-20, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over GROBMANN et al PG PUB 2021/0143885 in view of 
Re Claims 1, 16, 29, and 30, GROBMANN et al teaches in figure 4, a gNB (a base station includes a processor and memory) 250 transmitting a CSI measurement request to UE (a processor and memory) 250 wherein CSI parameters can includes time instances for predicted CQI (a predicted future CSI measurement); the processor is configured to predict a CQI value for a time-instant/slot n+K (a second time period …subsequent to the first time period), where n denotes the current time-instants/slot (a first time period), and K denotes the relative time difference with respect to the current time-instant/slot n [0175]; based on the CSI parameters, the UE calculates/determines the predicted CQI (the predicted future CSI measurement) based on the received request in the time-instant/slot n+K (the second time period); the UE transmitting the CSI reporting 260 to the gNB indicating the predicted CQI [0256-0261] wherein based 
However, Pan et al teaches an estimation unit is operable to create a predicted CSI measurement for a number of time points in the future based on the current CSI measurement [0028, 0045-0050].  In so doing, optimal measurement of the predicted CQI is obtained.  One skilled in the art would have been motivated to have measured the current CSI to determine the optimal predicted CSI measurement.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 3, 19, the CSI parameter can includes K relative time difference with respect the current time instant/slot n to be sent together in the request to the UE.
Re Claim 4, the CSI parameters can includes time instance for the first CSI measurement followed by the time stance for the predicted CSI measurement.
Re Claim 5, the request includes the CSI configuration information included in the request. 
Re Claims 6, 20, GROBMANN et al fails to explicitly teach “….a capability of the UE…”.  Examiner takes notice that determining a capability of the UE ensures interoperability between the gNB and UE.  One skilled in the art would have been motivated to determine whether future CSI measurement is supported before transmitting the request to ensure interoperability.  Therefore it would have been obvious to one skilled to have combined the teachings.


Re Claims 11, 24, GROBMANN et al teaches the use of codebooks [0231] but fails to explicitly teach “….a quantized version of the predicted future CSI measurement…”.  Examiner takes notice the CQI measurement typically uses the quantized version of the codebooks.  One skilled in the art would have been motivated to have used the quantized version in reporting the CSI measurements. 
Re Claims 12, 25, GROBMANN et al teaches reporting CQI measurement for the CSI parameter(s) (current or future CSI measurement) but fails to explicitly teach “a delta version”.  As claimed, the “delta version” is not defined or limited.  One skilled in the art would motivated to have used any version of the CSI measurement as long as the 0measurement is interpreted by the BS.  Hence, the use of the delta version or any other version would have been a matter of design choice as long as unexpected result is found.
Re Claim 13, the CSI reporting can be periodic [0017].
Re Claims 14, 27, CSI report includes periodic reporting in the wideband [0169].
Re Claims 15, 28, UE receives the CSI request via DCI [0231].
Re Claims 16, 26, in response to the CQI report, the gNB reconstructs the precoding matrix for the downlink (downlink transmission parameter(s).
Allowable Subject Matter
Claims 7-9, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 7, 21, prior fails to teach a predicted CSI timing parameter as claimed.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 10-16, 18-20, 24-30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/Primary Examiner, Art Unit 2472